UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 0-31051 SMTC CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 98-0197680 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) MARKHAM, ONTARIO, CANADA L3R 4N6 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (905) 479-1810 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See: definition of “accelerated filer, large accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨Accelerated Filer¨Non-accelerated Filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of April 26, 2013, SMTC Corporation had 16,344,193 shares of common stock, par value $0.01 per share, and one share of special voting stock, par value $0.01 per share, outstanding. As of April 18, 2012, SMTC Corporation’s subsidiary, SMTC Manufacturing Corporation of Canada, had 463,998 exchangeable shares outstanding, excluding 7,484,312 exchangeable shares owned by the Company’s wholly-owned subsidiary, SMTC Nova Scotia Company, each of which is exchangeable for one share of common stock of SMTC Corporation. SMTC CORPORATION Table of Contents PART I FINANCIAL INFORMATION 3 Item 1 Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Income 4 Consolidated Statements of Changes in Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4 Controls and Procedures 21 PART II OTHER INFORMATION 21 Item 1A Risk factors 21 Item 6 Exhibits 22 2 Part I FINANCIAL INFORMATION Item1 Financial Statements Consolidated Balance Sheets as of: (Expressed in thousands of U.S. dollars) (Unaudited) March 31, 2013 December 30, 2012 Assets Current assets: Cash $ $ Accounts receivable—net (note 3) Inventories (note 3) Prepaid expenses Income taxes receivable Current portion of deferred income taxes (note 6) Property, plant and equipment—net (note 3) Deferred financing costs—net (note 3) Deferred income taxes (note 6) $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities (note 3) Income taxes payable Revolving credit facility (note 4) Current portion of term facility (note 4) Current portion of capital lease obligations Capital lease obligations Contingencies (note 10) Shareholders’ equity: Capital stock (note 5) Additional paid-in capital Deficit ) ) $ $ See accompanying notes to consolidated financial statements. 3 Consolidated Statements of Operations and Comprehensive Income (Expressed in thousands of U.S. dollars, except number of shares and per share amounts) (Unaudited) Three months ended March 31, 2013 April 1, 2012 Revenue $ $ Cost of sales (note 11) Gross profit Selling, general and administrative expenses Restructuring charges (note 9) Operating earnings Interest expense (note 3) Earnings before income taxes Income tax expense (recovery) (note 6) Current Deferred ) ) Net earnings, also being comprehensive income Earnings per share of common stock: Basic Basic $ $ Diluted $ $ Weighted average number of shares outstanding (note 7) Basic Diluted See accompanying notes to consolidated financial statements. 4 Consolidated Statements of Changes in Shareholders’ Equity (Expressed in thousands of U.S. dollars) Three months ended March 31, 2012 and April 1, 2012 (Unaudited) Capital stock Additional paid-in capital Deficit Total Shareholders’ equity Balance, December 30, 2012 $ $ $ ) $ Stock-based compensation — — Net income — — Balance, March 31, 2013 $ $ $ ) $ Capital stock Additional paid-in capital Deficit Total Shareholders’ equity Balance, January 1, 2012 $ $ $ ) $ Stock-based compensation — — Conversion of shares from exchangeable to common stock ) — — Exercise of stock options 1 — Net income — — Balance, April 1, 2012 $ $ $ ) $ See accompanying notes to consolidated financial statements. 5 Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (Unaudited) Three months ended March 31, 2013 April 1, 2012 Cash provided by (used in): Operations: Net earnings $ $ Items not involving cash: Depreciation Unrealized gain on derivative financial instrument ) ) Deferred income taxes ) ) Non-cash interest 91 Stock-based compensation Change in non-cash operating working capital: Accounts receivable ) ) Inventories ) ) Prepaid expenses ) ) Income taxes payable ) Accounts payable ) ) Accrued liabilities ) Financing: Increase in revolving debt Repayment of term facility ) ) Principal payment of capital lease obligations ) ) Proceeds from sales leaseback Proceeds from issuance of common stock — Payment of contingent consideration ) — Investing: Purchase of property, plant and equipment ) Increase (decrease) in cash ) Cash, beginning of period Cash, end of the period $ $ Supplemental Information Cash interest paid $ $ Cash taxes paid – net $ $ Property, plant and equipment acquired through capital lease $ $ See accompanying notes to consolidated financial statements. 6 Notes to Consolidated Financial Statements 1. Nature of the business SMTC Corporation (the “Company”) is a worldwide provider of advanced electronics manufacturing services to original equipment manufacturers. The Company services its customers through manufacturing and technology centers located in the United States, Canada, Mexico and China. The Canada facility is expected to be closed in the second quarter of 2013. All facilities provide a full suite of integrated manufacturing services including assembly, testing, box build, final product integration, and expanded supply chain capabilities. In addition, the Company operates an international sourcing and procurement office in Hong Kong. The unaudited interim consolidated financial statements of the Company have been prepared in accordance with the accounting principles and methods of application disclosed in the audited consolidated financial statements within the Company’s Form 10-K for the fiscal period ended December 30, 2012, (“Form 10-K”) filed with the Securities and Exchange Commission (the “SEC”) on March 27, 2013, except as described in Note 2. The accompanying unaudited interim consolidated financial statements include adjustments of a normal, recurring nature that are, in the opinion of management, necessary for a fair presentation under generally accepted accounting principles in the United States (“U.S. GAAP”). These unaudited interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the period ended December 30, 2012. 2. Recent accounting pronouncements a) In December 2011, the FASB issued ASU No. 2011-11, “Balance Sheet” (Topic 210) – Disclosures about Offsetting Assets and Liabilities (ASU 2011-12).The amendments in this update require an entity that has financial instruments and derivative instruments that are either 1) offset in accordance with either Section 210-20-45 or Section 815-10-45 or 2) subject to an enforceable master netting arrangement or similar agreement, to disclose information about offsetting and related arrangements. The amendments in this ASU will be required for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. Required disclosures should be presented retrospectively for all comparative periods. There is no material impact of the adoption of ASU 2011-11 on our consolidated financial statements. 7 3. Consolidated financial statement details The following consolidated financial statement details are presented as of the period ended for the consolidated balance sheets and for the periods ended for each of the consolidated statements of operations and comprehensive income. Consolidated balance sheets Accounts receivable – net: March 31, December 30, Accounts receivable $ $ Allowance for doubtful accounts ) ) Accounts receivable—net $ $ Inventories: March 31, December 30, Raw materials $ $ Work in process Finished goods Parts Inventories $ $ Property, plant and equipment – net: March 31, December 30, Cost: Land $ $ Buildings Machinery and equipment (a) Office furniture and equipment Computer hardware and software (b) Leasehold improvements (c) Less accumulated depreciation: Land — — Buildings ) ) Machinery and equipment (a) ) ) Office furniture and equipment ) ) Computer hardware and software (b) ) ) Leasehold improvements (c) Property, plant and equipment—net $ $ (a) Included within machinery and equipment were assets under capital leases with costs of $6,452 and $5,739 as at March 31, 2013 and April 1, 2012, respectively and associated accumulated depreciation of $1,383 and $1,249 as of March 31, 2013 and of April 1, 2012, respectively. The related depreciation expense for the three months ended March 31, 2013 and April 1, 2012 were $200 and $160, respectively. (b) Included within computer hardware and software were assets under capital leases with costs of $400 and $400 as at March 31, 2013 and April 1, 2012, respectively and associated accumulated depreciation of $156 and $22 as at March 31, 2013 and April 1, 2012 respectively.The related depreciation expense for the three months ended March 31, 2013 and April 1, 2012 were $33 and $22, respectively. (c) Included within leasehold improvements were assets under capital leases with costs of $73, and associated accumulated depreciation of $16 as of March 31, 2013. The related depreciation expense for the three months ended March 31, 2012 was $4. There were no leasehold improvements under capital lease for the three months ended April 1, 2012. 8 Deferred financing costs: March 31, December 30, Deferred financing costs $ $ Accumulated amortization ) ) $ $ Accrued liabilities: March 31, December 30, Customer related $ $ Payroll Professional services Restructuring (note 9) Vendor related — 95 Miscellaneous taxes 45 Acquisition related Other Accrued liabilities $ $ Consolidated statements of operations and comprehensive income Interest expense: Threemonthsended March 31, 2013 April 1, 2012 Long-term debt $
